Citation Nr: 0302679	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  01-00 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to apportionment of the veteran's service-
connected disability benefits. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2000 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

The Board notes that the procedural requirements pertaining 
to simultaneously contested claims do not appear to have been 
met in that it does not appear on the record that the veteran 
was provided a copy of the appellant's substantive appeal and 
the statement of the case.  See 38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. §§ 19.100, 19.101, 19.102 (2002).  However, 
in light of the Board's disposition of the appellant's 
appeal, the Board finds that the failure to comply with the 
requirements for contested claims has not prejudiced the 
veteran and the Board may proceed with the decision on the 
issue without additional delay.  See Bernard v. Brown, 4 Vet. 
App. 384 (1994).


FINDINGS OF FACT

1.  At the time the appellant filed her claim for 
apportionment, she was the legal spouse of the veteran and 
they have been living separate and apart for a period of 
time.

2.  The veteran is in receipt of a 10 percent disability 
evaluation due to disability associated with a service-
connected disorder.

3.  The appellant is receiving alimony from the veteran on a 
fairly regular basis.

4.  The total benefits payable to the veteran would not 
permit payment of a reasonable amount to the appellant.  


CONCLUSION OF LAW

The criteria for apportionment of the veteran's disability 
compensation benefits have not been met.  38 U.S.C.A. 
§§ 5107, 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.452, 
and 3.458 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistant provisions 
of the new legislation.  Significantly, no additional 
pertinent evidence has been identified by the appellant or 
the veteran as relevant to the issue on appeal.  Pertinent 
information has been obtained by the RO regarding the income 
of both the appellant and the veteran.  Under these 
circumstances, no further action is necessary to assist the 
claimant with her claim.  Moreover, in a November 2000 
statement of the case and at a hearing held before the 
undersigned in October 2002, the appellant was effectively 
furnished notice of the types of evidence necessary to 
substantiate her claim as well as the types of evidence VA 
would assist her in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Furthermore, the claimant has been 
notified of the applicable laws and regulations that set 
forth the criteria for entitlement to apportionment.  The 
discussions in the rating decision and statement of the case 
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met. 

Analysis

The record reflects that the veteran has been in receipt of 
VA disability compensation for the residuals of a second-
degree burn scar of the right knee with pain (evaluated as 10 
percent disabling) since January 1972.  He receives 
approximately $100 a month from the VA for this disorder.  

In July 2000, the appellant contends that she had been 
abandoned by the veteran, that her total monthly Social 
Security disability income was $634, and her primary monthly 
expenses totaled $1,528.74.  It was indicated that this did 
not include other expenses.  Her other monthly expenses 
totally about $960.  

In July 2000, the RO contacted the veteran and requested 
information regarding his income.  It was indicated that the 
veteran's gross monthly earnings from all employment before 
any deductions was $1,969.77 twice a month.  $98 in monthly 
VA disability benefits was reported.  Monthly living expenses 
included rent of $702, a food bill of $275, a utility bill of 
$60, a telephone bill of $182, and other expenses.  

In July 2000, the veteran contacted the RO and wanted to know 
why the VA wanted to know his income expense information.  
The veteran was informed of the appellant's claim for 
apportionment.  The veteran responded that he and the 
appellant were in the process of getting a divorce and that 
all of his children were grown.  

In her December 2000 substantive appeal, the appellant 
concedes that an apportionment of the appellant's disability 
benefits would not make her "any richer."  It was indicated 
that it was the "principle that I hold true."  At a hearing 
held before the Board in October 2002, the appellant 
reiterated this contention.  The appellant testified that she 
had been married to the veteran for 25 years and that she and 
the veteran were in the process of getting a divorce.  It was 
also indicated that she receives a disability check once a 
month and that a judge has now given her alimony.  The 
appellant is receiving alimony from the veteran on a fairly 
regular basis as it was taken from his check directly.  It 
was reported that the appellant's expenses were more than her 
monthly income.  

Applicable law and regulations generally provide that VA 
benefits may be apportioned on behalf of a spouse not 
residing with the veteran if the veteran is not reasonably 
discharging his responsibility for the spouse support.  
38 C.F.R. § 3.450(c).  In this case, the appellant has 
testified that she is receiving alimony from the veteran and 
that this money is deducted from the veteran's check and sent 
to the appellant before he receives the check.  Accordingly, 
it appears that the veteran is reasonably discharging his 
responsibilities for the spouse's support.  As a result, the 
Board finds no basis to award the appellant apportionment of 
the veteran's benefits.

The veteran is currently receiving approximately $100 a month 
in VA benefits.  In determining the basis for apportionment, 
consideration will be given to such factors as the amount of 
VA benefits payable.  38 C.F.R. § 3.451.  The Board notes 
that there are a number of restrictions on the right to 
apportionment as set forth under the regulation.  Applicable 
in this instance is the section which states that the 
veteran's benefits will not be apportioned "[w]here the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee."  See 
38 C.F.R. § 3.458(a).  In this case, the appellant's 
obtaining of less than $50 a month from the veteran's minimal 
disability compensation will not permit payment of a 
reasonable amount to the appellant and will not significantly 
assist her with her expenses.  For the reasons cited above, 
the claim is denied. 


ORDER

The appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


